jLumpkix, J.
1. On the hearing, in the trial court, of exceptions of fact to an auditor’s report, no new evidence other than that introduced before the auditor will be considered, except in those eases whei'e a new trial would be granted after verdict on account of newly discovered evidence. Civil Code (1910), § 5145.
2. Under the rule just stated, there was no error in denying the application of the exceptors to be permitted to introduce new evidence.
*674August 17, 1911.
Exceptions to auditor’s report. Before Judge Meadow. Elbert superior court. March 15, 1910.
W. D. Tutt and Hines & Jordan, for plaintiffs in error.
Joseph N. Worley, contra.
3. The case was an equitable proceeding, and the presiding judge was not compelled, as matter of course, to submit exceptions of fact to the jury. Civil Code (Í910), § 5142.
4. After a careful consideration’ of the exceptions both of law and fact, while the evidence contained in the record is not, in some particulars, clear and eei’tain., nothing appears which renders a reversal proper.

Judgment affirmed.


Beelc, J., absent. Tlih other Justices concur.